Title: To Alexander Hamilton from Nehemiah Freeman, 4 March 1799
From: Freeman, Nehemiah
To: Hamilton, Alexander


          
            Sir,
            West Point, March, 4th. 1799.
          
          I have been informed, by the Secretary of War, that I have been promoted to the vacancy in the first regiment of artillerists and engineers, made, on the 6th. of August, 1798, by the death of Captain Mitchell. By several authorized changes the company which was Captain Mitchell’s has become Captain Elliot’s; and that which was Captain Elliot’s has been transferred to Captain Littlefield, at Newport. The company which was Captain Littlefield’s, which is stationed at West Point, and which is in a great part formed by my recruits, has been, since June last, under my direction as the seniour subaltern. It is without a captain; and there is not, I beleive, any gentleman, who has a claim upon it. Under these circumstances I feel happy in receiving directions to apply to you, and solicit that it may be, by an order, put under my command.
          With perfect respect, I am Sir, Your most obedt. humble servant.
          
            Nehemiah Freeman
            Capt. 1st. Reg. Art. Eng.
          
          The Honourable Alexander Hamilton Major General
        